DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2019 and 05/06/2020 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 02/11/2019 have been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim(s):
Step 1: Statutory Category. Claim(s) 1-21 is/are directed to statutory category of subject matter. The claim(s) does/do fall within at least one of the 
Step 2A: Prong One. Judicial Exception. Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed to abstract idea of receiving from an end user a request to analyze an artifact for potential maliciousness; identifying a type of the received artifact; delivering the artifact to an analyzer adapted to analyze the identified artifact type, wherein the analyzer produces an analysis output; generating a query to a central intelligence database based on the analysis output; analyzing the artifact and results of the query to provide information regarding any maliciousness of the artifact; and providing a visualization of results of the analysis to the end user, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent claim(s) recites, in part, receiving from an end user a request to analyze an artifact, which is included with the request, for potential maliciousness; identifying a type of the received artifact; delivering the artifact to an analyzer adapted to analyze the identified artifact type, wherein the analyzer produces an analysis output; generating a query to a central intelligence 
Step 2A: Prong Two. Practical Application. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Generally linking the use 
Step 2B: Additional Elements Significantly More Then the Judicial Exception. The independent claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “non-transitory computer-readable medium” and “processor” for receiving from an end user a request to analyze an artifact, which is included with the request, for potential maliciousness; identifying a type of the received artifact; delivering the artifact to an analyzer adapted to analyze the identified artifact type, wherein the analyzer produces an analysis output; generating a query to a central intelligence database based on the analysis output; analyzing the artifact and results of the query using a plurality of analysis modules to provide information regarding any maliciousness of the artifact; and providing a visualization of results of the analysis by the plurality of analysis modules to the end user. The “non-transitory computer-readable medium” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Next, “receiving from an end user a request to analyze an artifact for 

Dependent Claim(s):
Step 1: Statutory Category. Claim(s) 2-11 and 13-21 is/are directed to statutory category of subject matter. The claim(s) does/do fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to either a process, machine, manufacture, or composition of matter.
Step 2A: Judicial Exception. Claim(s) 2-11 and 13-21is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) are directed to abstract idea of receiving from an end user a request to analyze an artifact for potential maliciousness; identifying a type of the received artifact; delivering the artifact to an analyzer adapted to analyze the identified artifact type, wherein the analyzer produces an analysis output; generating a query to a central intelligence database based on the analysis output; analyzing the artifact and results of the query to provide information regarding any maliciousness of the artifact; and providing a visualization of results of the analysis to the end user, without any additional significant extrasolution activities, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The dependent claim(s) recites, in part, Claims 2, 13. The non-transitory computer-readable medium of claim 1, further comprising instructions for causing the computer system to execute the step of queuing the requests 
Step 2B: Additional Elements Significantly More Then the Judicial Exception. The dependent claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “non-transitory computer-readable medium” and “processor” for - Claims 2, 13. The non-transitory computer-readable medium of claim 1, further comprising instructions for causing the computer system to execute the step of queuing the requests after receipt from the end user. Claim 3. The non-transitory computer-readable medium of claim 1, wherein the request includes an attached file, and the file includes the artifact to be analyzed. Claim 4. The non-transitory computer-readable medium of claim 1, wherein the end user is computing device. Claim 5. The non-transitory computer-readable medium of claim 1, further comprising instructions for causing the computer system to execute the step of storing the results of the analysis of the plurality of analysis modules in the central intelligence database. Claims 6, 16. The non-transitory computer-readable medium of claim 5, further comprising instructions for causing the computer system to execute the step of storing the results of the query and the results of the analysis of the plurality of analysis modules in a local memory cache prior to storing in the central intelligence database. Claims 7, 17. The non-transitory computer-readable medium of claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant 
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “receiving from an end user a request to analyze an artifact, which is included with the request, for potential maliciousness; identifying a type of the received artifact; delivering the artifact to an analyzer adapted to analyze the identified artifact type, wherein the analyzer produces an analysis output; generating a query to a central intelligence database based on the analysis output; analyzing the artifact and results of the query using a plurality of analysis modules to provide information regarding any maliciousness of the artifact; and providing a visualization of results of the analysis by the plurality of analysis modules to the end user” of claim(s) 1 and 12. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope st rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Patent No.: US 9,224,067, hereinafter, “Lu”) in view Rostami-Hesarsorkh et al. (Pub. No.: US 2017/0251003, hereinafter, “Rostami-Hesarsorkh”).
Claims 1, 12. Lu teaches:
A non-transitory computer-readable medium comprising instructions which, when executed by a computer system, cause the computer system to carry out a method of forensic artifact analysis, including steps of: – on lines 15-21 in column 1, on lines 16-18 in column 6 (The present invention relates to a cyber security system and, more particularly, to a cyber security system capable of automatic, 
receiving from an end user a request to analyze an artifact, which is included with the request, for potential maliciousness; – on lines 7-17 in column 7, Fig. 1 (As shown in FIG. 1, the invention includes three general modules: an extraction module 100, a modeling module 102, and a categorization module 104. The extraction module 100 applies advanced feature extraction techniques to extract raw features from digital artifacts such as binary malwares, images, videos, and texts. The modeling model 102 classifies and analyzes raw features into genes and phenes of digital artifacts and provides effective retrieval for estimating their evolution process and rates. Finally, the categorization module 104 identifies, determines, and inters lineage, heredity, and provenance (origin) of the digital artifacts.)
identifying a type of the received artifact; – on lines 25-29 in column 7 (A feature extraction engine is included that classifies the incoming artifacts according to type (e.g., executable, text, image, video), and then passes them to the appropriate extraction module.)
delivering the artifact to an analyzer adapted to analyze the identified artifact type, wherein the analyzer produces an analysis output; – on lines 9-12 in column 7, Fig. 1(The extraction module 100 applies advanced feature extraction techniques to extract raw features from digital artifacts such as binary malwares, images, videos, and texts.)
generating a query to a central intelligence database based on the analysis output; – on lines 32-35 in column 7, on lines 49-53 in column 7, Fig. 2 (The present invention uses an online-learning triage front-end to select the optimal analysis method for each incoming malware (e.g., text, image, video, etc). The right side of FIG. 2 illustrates how the detected malware 206 is clustered for future uses. For example, the binary of malware will be clustered into malware KB and stored in a database; and both network-based malware and host-based malware analyzers will be used for such clustering.)
analyzing the artifact and results of the query using a plurality of analysis modules to provide information regarding any maliciousness of the artifact; and – on lines 49-50 in column 7, Figs. 1, 2 (Both network-based malware and host-based malware analyzers will be used for such clustering.)

Lu does not explicity teach:
providing a visualization of results of the analysis by the plurality of analysis modules to the end user.
However, Rostami-Hesarsorkh teaches:
providing a visualization of results of the analysis by the plurality of analysis modules to the end user. – in paragraph [0186], Fig. 6 (FIG. 6 is a screen shot of a dashboard of an interface for the malware analysis platform for threat intelligence made actionable in accordance with some embodiments. In one embodiment, a portal interface for the malware analysis platform for threat intelligence made actionable includes a dashboard as shown in FIG. 6. For example, the dashboard 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu with Rostami-Hesarsorkh to include providing a visualization of results of the analysis by the plurality of analysis modules to the end user, as taught by Rostami-Hesarsorkh, in paragraph [0043], to provide a malware analysis platform that can facilitate viewing, analyzing, and acting upon attributes (e.g., high-risk attributes) associated with malware.

Claims 2, 13. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Rostami-Hesarsorkh further teaches:
further comprising instructions for causing the computer system to execute the step of queuing the requests after receipt from the end user. – in paragraph [0113] (RabbitMQ 316 includes multiple queues for live ingestion, including a queue for each of the producers 308, including: ES, HBase, and HDFS. The queue limits can be defined by the producer configuration and the physical limit of the queues is bound by disk and memory of a given physical machine.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu with Rostami-Hesarsorkh to include 

Claim 3. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).
Lu teaches:
wherein the request includes an attached file, and the file includes the artifact to be analyzed. – on lines 25-29 in column 7 (A feature extraction engine is included that classifies the incoming artifacts according to type (e.g., executable, text, image, video), and then passes them to the appropriate extraction module.)

Claim 4. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Rostami-Hesarsorkh further teaches:
wherein the end user is computing device. – in paragraph [0078] (An interface for malware analysis platform 246 provides a user interface (e.g., a graphical user interface (GUI) or another type of user interface (UI)) that facilitates programmatic and/or end user interface access to malware analysis platform 236.)


Claim 5. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).
Lu teaches:
further comprising instructions for causing the computer system to execute the step of storing the results of the analysis of the plurality of analysis modules in the central intelligence database. – on lines 49-53 in column 7 (The right side of FIG. 2 illustrates how the detected malware 206 is clustered for future uses. For example, the binary of malware will be clustered into malware KB and stored in a database; and both network-based malware and host-based malware analyzers will be used for such clustering.)

Claims 6, 16. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 5 – refer to the indicated claim for reference(s).

Rostami-Hesarsorkh further teaches:
further comprising instructions for causing the computer system to execute the step of storing the results of the query and the results of the analysis of the plurality of analysis modules in a local memory cache prior to storing in the central intelligence database. – in paragraph [0093] (Each producer can cache its last checkpoint of what it processed by a relevant ID and data into a file stored on the machine on which it is executing, such as shown at 310 in FIG. 3.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu with Rostami-Hesarsorkh to include further comprising instructions for causing the computer system to execute the step of storing the results of the query and the results of the analysis of the plurality of analysis modules in a local memory cache prior to storing in the central intelligence database, as taught by Rostami-Hesarsorkh, in paragraph [0043], to provide a malware analysis platform that can facilitate viewing, analyzing, and acting upon attributes (e.g., high-risk attributes) associated with malware.

Claims 7, 17. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).

Rostami-Hesarsorkh further teaches:
further comprising instructions for causing the computer system to execute the step of generating a signature of the results of the analysis of the plurality of analysis modules in the central intelligence database. – in paragraph [0051] (The suspicious lines/sub-lines can then also be utilized to automatically 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu with Rostami-Hesarsorkh to include further comprising instructions for causing the computer system to execute the step of generating a signature of the results of the analysis of the plurality of analysis modules in the central intelligence database, as taught by Rostami-Hesarsorkh, in paragraph [0043], to provide a malware analysis platform that can facilitate viewing, analyzing, and acting upon attributes (e.g., high-risk attributes) associated with malware.

Claims 8, 18. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 7 – refer to the indicated claim for reference(s). 

Rostami-Hesarsorkh further teaches:
wherein the signature includes at least one of a direct byte stream signature, a unique digest generated by a one-way function, and a metadata tag. – in paragraph [0079] (Using the disclosed line counting techniques, a new signature can be automatically generated using the most suspicious lines in the log (e.g., lines with high malware count/low benign count), and the system can validate/test the new signature and examine the line counts based on that automated testing.)


Claims 9, 19. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).
Lu teaches:
wherein the analysis modules include a Naive Bayes (NB) classifier, a K-nearest neighbor (KNN) classifier, a learning vector quantization (LVQ) classifier, a self-organized map (SOM) algorithm, a multivariate adapted regression splines (MARS) analyzer, and an Expectation-Maximization (EM) algorithm. – on lines 19-25 in column 11 (The system includes an analysis algorithm that is developed by framing the problem as inference of missing data and applying an expectation-maximization (EM) algorithm to infer provenance labels. The EM algorithm is commonly understood by one skilled in the art as a way to find the maximum likelihood parameters of a statistical model in cases where the equations cannot be solved directly.)

Claims 10, 20. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s). 

Rostami-Hesarsorkh further teaches:
wherein the artifact is a file. – in paragraph [0065] (The malware samples can be, in some cases, files, PCAPs, and/or other data/content that is deemed suspicious by, for example, the firewall and/or HA.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu with Rostami-Hesarsorkh to include wherein the artifact is a file, as taught by Rostami-Hesarsorkh, in paragraph [0043], to provide a malware analysis platform that can facilitate viewing, analyzing, and acting upon attributes (e.g., high-risk attributes) associated with malware.

Claims 11, 21. Combination of Lu and Rostami-Hesarsorkh teaches The non-transitory computer-readable medium of claim 1 – refer to the indicated claim for reference(s).
Lu teaches:
wherein the artifact is a byte stream. – on lines 3-4 in column 8 (Deduce correlations between text streams by recognizing bursty topic patterns.)

Claim 14. Combination of Lu and Rostami-Hesarsorkh teaches The forensic analysis system of claim 12 – refer to the indicated claim for reference(s).

Rostami-Hesarsorkh further teaches:
wherein the one or more processors have access to program instructions that when executed, receive the artifact analyst request from a human user and to pass the received request to the application program interface. – in paragraph [0180] (In an example implementation of the malware analysis platform, a user can perform a search for malware that is indicative of a threat actor (e.g., using the interface to select search and searching on the condition Tag Class>is>Actor).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu with Rostami-Hesarsorkh to include wherein the one or more processors have access to program instructions that when executed, receive the artifact analyst request from a human user and to pass the received request to the application program interface, as taught by Rostami-Hesarsorkh, in paragraph [0043], to provide a malware analysis platform that can facilitate viewing, analyzing, and acting upon attributes (e.g., high-risk attributes) associated with malware.

Claim 15. Combination of Lu and Rostami-Hesarsorkh teaches The forensic analysis system of claim 12 – refer to the indicated claim for reference(s).

Rostami-Hesarsorkh further teaches:
wherein the application program interface receives the artifact analysis request from an external computing device. – in paragraph [0191] (A user can set up 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lu with Rostami-Hesarsorkh to include wherein the application program interface receives the artifact analysis request from an external computing device, as taught by Rostami-Hesarsorkh, in paragraph [0043], to provide a malware analysis platform that can facilitate viewing, analyzing, and acting upon attributes (e.g., high-risk attributes) associated with malware.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449